         Case 1:21-cv-06095 Document 1 Filed 07/15/21 Page 1 of 13




                       UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF NEW YORK

____________________________________
                                    )
FEDERAL ELECTION COMMISSION,        )
                                    )
                       Plaintiff,   )                           Civ. No. 21-6095
                                    )
                       v.           )
                                    )
LATPAC,                             )
                                    )
and                                 )
                                    )
CHALIN M. ASKEW, in his official    )
capacity as treasurer of LATPAC,    )                           COMPLAINT
                                    )
                       Defendants.  )
____________________________________)

       COMPLAINT FOR CIVIL PENALTY, DECLARATORY, INJUNCTIVE,
                  AND OTHER APPROPRIATE RELIEF

       Plaintiff Federal Election Commission (“Commission” or “FEC”), for its Complaint

against defendants, the registered political committee LatPAC and Chalin A. Askew, in his

official capacity as treasurer of LatPAC, alleges as follows:

                                      INTRODUCTION

       1.      Beginning in 2016 and continuing through today, LatPAC and Chalin M.

Askew, as treasurer, have failed to file disclosure reports, in violation of the Federal Election

Campaign Act (“FECA” or the “Act”). LatPAC first registered with the FEC as a political

committee in June of 2016, filing a statement of organization and an initial quarterly report of

receipts and disbursements. After these initial filings, however, LatPAC failed to file more

than sixteen required reports over the course of five years. These FECA disclosure
         Case 1:21-cv-06095 Document 1 Filed 07/15/21 Page 2 of 13




requirements serve to provide voters with information about the sources of financial support

for candidates and the use of funds by political committees, as well as to deter and expose

violations of other campaign finance restrictions. Here, the FEC’s investigation showed that

LatPAC and Askew had accepted but failed to disclose more than $92,000 in receipts; made

but failed to disclose more than $92,000 in disbursements; and failed to disclose any of

LatPAC’s debts or obligations. The FEC conducted its required administrative enforcement

proceedings and sought to informally correct these violations, but after an initial commitment

from Askew to remedy the ongoing violations, Askew stopped responding to the FEC. The

FEC therefore seeks to remedy the violations through a declaration that defendants violated

52 U.S.C. § 30104(a) and (b), an order that defendants file the required disclosure reports, an

appropriate civil penalty, and a permanent injunction against future similar violations.

                              JURISDICTION AND VENUE

       2.      This action seeks a civil penalty as well as declaratory, injunctive, and other

appropriate relief pursuant to the authority granted by Congress to the FEC in FECA,

codified at 52 U.S.C. §§ 30101-30146.

       3.      This Court has jurisdiction under 28 U.S.C. § 1345 as this is an action brought

by an agency of the United States expressly authorized to sue by an act of Congress,

52 U.S.C. §§ 30107(a)(6), 30109(a)(6)(A).

       4.      Venue is proper in the United States District Court for the Southern District of

New York under 52 U.S.C. § 30109(a)(6)(A), because all of the defendants in this action are

found, reside, or transact business in this district. Venue is proper under 28 U.S.C.




                                               2
         Case 1:21-cv-06095 Document 1 Filed 07/15/21 Page 3 of 13




§ 1391(b)-(c) for that reason and because a substantial part of the events or omissions giving

rise to this suit occurred here.

                                        THE PARTIES

        5.      Plaintiff FEC is the independent agency of the United States government with

exclusive jurisdiction over the administration, interpretation, and civil enforcement of FECA.

See 52 U.S.C. §§ 30106(b)(1), 30107(a), 30109. The Commission is authorized to

promulgate regulations implementing the Act, id. § 30107(a)(8); to institute investigations of

possible violations of the Act, id. § 30109(a)(1)-(2), and to initiate civil actions in the United

States district courts to obtain judicial enforcement of the Act, id. §§ 30107(e), 30109(a)(6).

        6.      Defendant LatPAC, also doing business as Democratic Voter Project, was and

is a political action committee registered with the Commission under FECA. According to

forms LatPAC filed with the Commission, LatPAC’s business address is P.O. Box 1390,

New York, NY 10185.

        7.      Defendant Chalin M. Askew was and is the treasurer of LatPAC. According

to forms Askew filed on LatPAC’s behalf with the Commission in 2016 and 2017, Askew’s

address is 610 Fifth Avenue, Unit 1390, New York, NY 10185.

             RELEVANT STATUTORY AND REGULATORY PROVISIONS

        8.      FECA establishes a system to make public the financing and spending of

money in federal election campaigns. 52 U.S.C. §§ 30101-30146. It does so by regulating

“contribution[s]” and “expenditure[s].” Id. § 30101(8)(A), (9)(A). Under the Act, a

“contribution” includes any “gift, subscription, loan, advance, or deposit of money or

anything of value made by any person for the purpose of influencing any election for Federal




                                                3
         Case 1:21-cv-06095 Document 1 Filed 07/15/21 Page 4 of 13




office.” Id. § 30101(8)(A). An “expenditure” includes “any purchase, payment, distribution,

loan, advance, deposit, or gift of money or anything of value, made by any person for the

purpose of influencing any election for Federal office.” Id. § 30101(9)(A).

       9.      Under FECA, “any committee, club, association, or other group of persons

which receives contributions aggregating in excess of $1,000 during a calendar year or which

makes expenditures aggregating in excess of $1,000 during a calendar year,” id.

§ 30101(4)(a), and has “the major purpose of . . . the nomination or election of a candidate”

is a political committee, Buckley v. Valeo, 424 U.S. 1, 79 (1976) (per curiam).

       10.     Groups that fall within the definition of a “political committee” are required to

register with the Commission, appoint a treasurer, and meet other organizational

requirements. 52 U.S.C. § 30103. The treasurer is required to sign and file regular reports

disclosing the committee’s receipts and disbursements. 52 U.S.C. § 30104(a)(1).

       11.     “A political committee is either an authorized committee or an unauthorized

committee.” 11 C.F.R. § 100.5(f). The term “unauthorized committee” means “a political

committee which has not been authorized . . . by a candidate to solicit or receive

contributions or make expenditures on [their] behalf.” Id. § 100.5(f)(2).

       12.     Within 10 days of qualifying as an unauthorized political committee, an

organization is required to file a statement of organization with the Commission. 52 U.S.C.

§ 30103(a); 11 C.F.R. §§ 102.1-102.2. Any change of information previously provided in

statement of organization shall be reported to the FEC no later than 10 days after the date of

the change. 52 U.S.C. § 30103(c).




                                               4
         Case 1:21-cv-06095 Document 1 Filed 07/15/21 Page 5 of 13




       13.     Political committees must file reports of receipts and disbursements with the

FEC according to the schedules prescribed in FECA. 52 U.S.C. § 30104(a)-(b); 11 C.F.R.

§§ 104.1, 104.3, 104.5.

       14.     The required reports must include, inter alia, the total amount of all receipts,

including but not limited to contributions; the total amount of all disbursements, including

but not limited to expenditures; the amount of cash on hand at the beginning and end of a

reporting period; and debts. 52 U.S.C. § 30104(b); 11 C.F.R. §§ 104.3(a)(1), (a)(2), (b)(1),

(b)(3), and (d), 104.11. The reporting of amounts of receipts and disbursements is generally

required for the current reporting period and cumulatively for the related calendar year.

52 U.S.C. § 30104(a)(7); 11 C.F.R. § 104.3. However, the first report filed by a newly-

registered political committee must include the total of all amounts received and disbursed

even if such amounts were not received or disbursed during the first-applicable reporting

period. 11 C.F.R. § 104.3(a)-(b).

       15.     A political committee’s disclosure reports must also itemize certain receipts,

including, inter alia, contributions aggregating more than $200 from a contributor during a

calendar year. 52 U.S.C. § 30104(b)(3); 11 C.F.R. §§ 104.3(a)(4), 104.8. For itemized

contributions, reports must reflect the person who makes the contributions, along with the

name, address, occupation, and name of employer of the contributor, and the date and

amount of receipt of the contribution. 52 U.S.C. § 30104(b)(3)(A); 11 C.F.R.

§§ 104.3(a)(4), 104.8.

       16.     Similarly, reports must itemize certain disbursements. 52 U.S.C.

§ 30104(b)(5); 11 C.F.R. §§ 104.3 (b)(3), 104.9. For itemized disbursements, reports must




                                               5
         Case 1:21-cv-06095 Document 1 Filed 07/15/21 Page 6 of 13




reflect the name and address of the payee and the purpose, date, and amount of the

disbursement. 52 U.S.C. § 30104(b)(5)(A); 11 C.F.R. §§ 104.3(b)(3), 104.9.

       17.     Unauthorized political committees that elect to file on a quarterly, as opposed

to monthly, basis are required, during an election year, to file quarterly and post-general

election reports and, during a non-election year, to file mid-year and year-end reports.

52 U.S.C. § 30104(a); 11 C.F.R. § 104.5(c).

       18.     An unauthorized political committee cannot unilaterally terminate itself. To

be eligible to terminate, the committee must (a) “no longer receive any contributions or make

any disbursements,” and (b) have “no outstanding debts and obligations.” 11 C.F.R.

§ 102.3(a)(1); see also 52 U.S.C. § 30103(d). And to effectuate termination, the committee

must file the required termination report with the Commission. 52 U.S.C. § 30103(d);

11 C.F.R. § 102.3(a)(1).

       19.     FECA authorizes a United States district court to order a defendant who has

violated FECA to pay a civil penalty. 52 U.S.C. § 30109(a)(6)(B). For violations that are

not knowing and willful, “the civil penalty shall not exceed the greater of $20,528 or an

amount equal to any contribution or expenditure involved in the violation.”1 11 C.F.R.

§ 111.24 (a)(1).



1
        FECA provides that courts may impose civil penalties that “do[] not exceed the
greater of $5,000 or an amount equal to any contribution or expenditure involved in such
violation.” 52 U.S.C. § 30109(a)(6)(B). The Federal Civil Penalties Inflation Adjustment
Act of 1990 requires agencies to adjust civil monetary penalties for inflation each year.
28 U.S.C. § 2461 note § 4. For FECA violations that are not knowing and willful, the
adjusted civil penalty in 2021 is $20,528. See 11 C.F.R. § 111.24 (a)(1); FEC, Civil
Monetary Penalties Annual Inflation Adjustments, 86 Fed. Reg. 1737-02 (Jan. 11, 2021).




                                               6
         Case 1:21-cv-06095 Document 1 Filed 07/15/21 Page 7 of 13




        20.     In addition to imposing civil penalties, FECA authorizes United States district

courts to “grant a permanent or temporary injunction, restraining order, or other order”

against any defendant who has violated the Act. 52 U.S.C. § 30109(a)(6)(B).

                                 FACTUAL BACKGROUND

        21.     LatPAC’s bylaws, dated April 27, 2015, state that LatPAC is “a political

committee organized to raise funds to contribute to candidates, ballot measures, and political

committees that support core Latino issues.” They also require that LatPAC’s treasurer

“prepare and file with the Federal Election Commission . . . any reports as required under

applicable federal . . . law.”

        22.     In April 2015, LatPAC notified the Internal Revenue Service that it was a new

political organization under section 527 of the Internal Revenue Code. This notice described

LatPAC’s purpose as “a project intended to provide resources to candidates supporting

Latino policy issues and goals.” It also identified Chalin M. Askew as LatPAC’s executive

director, contact person, and custodian of records. Further, LatPAC’s bylaws vested all of

LatPAC’s powers and duties in its “sole Executive Director” until a multi-member board of

directors could be formed.

        23.     On June 29, 2016, LatPAC registered with the FEC as an unauthorized

political action committee that supports/opposes more than one federal candidate. LatPAC

designated Chalin M. Askew as its treasurer.

        24.     On July 20, 2016, Askew filed LatPAC’s 2016 July Quarterly Report with the

FEC. The Report disclosed no receipts, no disbursements, no cash on hand, and no debts.




                                               7
         Case 1:21-cv-06095 Document 1 Filed 07/15/21 Page 8 of 13




       25.     On October 31, 2016, December 28, 2016, and February 16, 2017, the

Commission’s Reports Analysis Division notified LatPAC and Askew of their failure to file

LatPAC’s statutorily-required 2016 October Quarterly Report, 2016 Post-General Election

Report, and 2016 Year-End Report, respectively.

       26.     On March 16, 2017, LatPAC filed an effectively identical amended statement

of organization, reaffirming that LatPAC was an unauthorized political action committee that

supports/opposes more than one federal candidate, with Askew serving as treasurer.

       27.     Since March 2017, LatPAC and Askew have not filed any of the statutorily-

required reports for LatPAC with the Commission. The Commission’s Reports Analysis

Division notified LatPAC and Askew of their failure to file each of the required reports.

       28.     In particular, LatPAC and Askew were required to — but failed to file — a

2016 October Quarterly Report, 2016 Post-General Election Report, 2016 Year-End Report,

2017 Mid-Year Report, 2017 Year-End Report, 2018 April Quarterly Report, 2018 July

Quarterly Report, 2018 October Quarterly Report, 2018 Post-General Election Report, 2018

Year-End Report, 2019 Mid-Year Report, 2019 Year-End Report, 2020 April Quarterly

Report, 2020 July Quarterly Report, 2020 October Quarterly Report, and 2020 Post-General

Election Report. The 2021 Mid-Year Report is due on July 31, 2021.

       29.     Between October 31, 2016 and December 18, 2020, the Commission’s

Reports Analysis Division sent LatPAC and Askew sixteen letters regarding LatPAC and

Askew’s failure to file LatPAC’s statutorily-required disclosure reports.




                                              8
         Case 1:21-cv-06095 Document 1 Filed 07/15/21 Page 9 of 13




       30.     LatPAC and Askew’s failure to file the required disclosure reports

contravenes the Act’s important disclosure requirements by depriving the public of required

information and frustrates the Commission’s ability to enforce FECA.

                           ADMINISTRATIVE PROCEEDINGS

       31.     On February 8, 2018, the FEC received an administrative complaint alleging,

inter alia, that a total of $28,400 in contributions that the complainant gave to and raised for

LatPAC from March to June 2017 was unaccounted for. See 52 U.S.C. § 30109(a)(1).

       32.     On February 14, 2018, the Commission notified LatPAC and Askew that it

had received information indicating that LatPAC and Askew may have violated provisions of

the Act. The Commission’s letter provided LatPAC and Askew with a copy of the

administrative complaint and gave them the opportunity to respond. See 52 U.S.C.

§ 30109(a)(1). LatPAC and Askew did not submit a timely written response.

       33.     The Commission’s disclosure database shows that LatPAC and Askew, in his

official capacity as treasurer, failed to report any receipts or disbursements by LatPAC or

Askew, in his official capacity as treasurer, at any time whatsoever, including a failure to

report any contributions made or raised by the complainant.

       34.     After reviewing the available information, on October 24, 2018, the

Commission decided by a 4-0 vote to find reason to believe that LatPAC and Askew, in his

official capacity as treasurer, had violated 52 U.S.C. § 30104(a) and (b) by failing to file

reports disclosing, inter alia, receipts, disbursements, cash on hand, and debts, and the

Commission authorized an investigation. See 52 U.S.C. § 30109(a)(2).




                                                9
        Case 1:21-cv-06095 Document 1 Filed 07/15/21 Page 10 of 13




        35.     On October 31, 2018, the Commission notified LatPAC and Askew of its

reason-to-believe determination, including the factual and legal analysis supporting this

determination. See 52 U.S.C. § 30109(a)(2).

        36.     The Commission’s ensuing investigation revealed, inter alia, that LatPAC and

Askew had accepted — but failed to disclose — more than $92,000 in receipts by LatPAC,

including more than 225 separate contributions; that LatPAC and Askew had made — but

failed to disclose — more than $92,000 in disbursements by LatPAC; and that LatPAC and

Askew had failed to disclose any of LatPAC’s debts or obligations at any time, including a

debt of $4,000 incurred in late 2017 which was still outstanding as of September 2020.

        37.     After numerous attempts by the FEC’s Office of the General Counsel to

contact Askew, he contacted the FEC in November 2019 and stated that he was going to take

corrective action, including filing the missing reports by January 1, 2020. However, Askew

failed to take these steps.

        38.     Following the FEC’s investigation, on September 30, 2020, the Commission’s

Office of the General Counsel notified LatPAC and Askew that the General Counsel was

prepared to recommend that the Commission find probable cause to believe that they had

violated 52 U.S.C. § 30104(a) and (b). See 52 U.S.C. § 30109(a)(3). The notice included a

brief stating the General Counsel’s position on the legal and factual issues of the matter, and

informed LatPAC and Askew of their right to file their own brief stating their position on the

issues and replying to the General Counsel’s brief. See id. LatPAC and Askew did not

submit a written response.




                                              10
        Case 1:21-cv-06095 Document 1 Filed 07/15/21 Page 11 of 13




        39.      On March 11, 2021, the Commission decided by a 6-0 vote to find probable

cause to believe that LatPAC and Askew, in his official capacity as treasurer, had violated

52 U.S.C. § 30104(a) and (b) by failing to file LatPAC’s statutorily-required reports and to

disclose LatPAC’s receipts, disbursements, cash on hand, and debts. See 52 U.S.C.

§ 30109(a)(4).

        40.      On April 6, 2021, the Commission notified LatPAC and Askew of its

probable-cause determination, including the factual and legal analysis supporting this

determination.

        41.      Also starting on April 6, 2021, the Commission endeavored for a period of not

less than 30 days to correct the violations through informal methods of conference,

conciliation, and persuasion, including by providing a proposed conciliation agreement to

LatPAC and Askew. See 52 U.S.C. § 30109(a)(4)(A)(i), (a)(6)(A). However, despite

multiple attempts to reach LatPAC and Askew, they did not respond to these contacts, and

the Commission was unable to reach a conciliation agreement with defendants.

        42.      On June 23, 2021, the Commission decided by a 6-0 vote to authorize the

filing of this civil lawsuit against LatPAC and Askew, in his official capacity as treasurer, for

violating 52 U.S.C. § 30104(a) and (b) by failing to file LatPAC’s statutorily-required reports

and to disclose LatPAC’s receipts, disbursements, cash on hand, and debts. See 52 U.S.C.

§ 30109(a)(6)(A).

        43.      The Commission has satisfied all of the jurisdictional requirements in FECA

that are prerequisites to filing this action.




                                                11
        Case 1:21-cv-06095 Document 1 Filed 07/15/21 Page 12 of 13




                                     CAUSE OF ACTION

       44.     Paragraphs 1 through 43, inclusive, are incorporated herein by reference.

       45.     Defendants LatPAC and Chalin M. Askew, in his official capacity as

LatPAC’s treasurer, violated 52 U.S.C. § 30104(a) and (b) by failing to file LatPAC’s

statutorily-required disclosure reports and failing to disclose LatPAC’s receipts, disbursements,

cash on hand, and debts.

                                   PRAYER FOR RELIEF

     WHEREFORE, plaintiff Federal Election Commission prays that this Court:

      A.      Declare that defendants LatPAC and Chalin M. Askew, in his official capacity

as LatPAC’s treasurer, violated 52 U.S.C. § 30104(a) and (b) by failing to file LatPAC’s

statutorily-required disclosure reports and failing to disclose LatPAC’s receipts, disbursements,

cash on hand, and debts;

      B.      Order defendants LatPAC and Chalin M. Askew, in his official capacity as

LatPAC’s treasurer, to file all reports and disclose all information to the Commission that

were previously required to be filed and disclosed, respectively, under FECA and

Commission regulations;

      C.      Permanently enjoin defendants LatPAC and Chalin M. Askew, in his official

capacity as LatPAC’s treasurer, from future violations of 52 U.S.C. § 30104(a) and (b);

      D.      Assess an appropriate civil penalty against defendants LatPAC and Chalin M.

Askew, in his official capacity as LatPAC’s treasurer, for each violation found by the Court,

not to exceed the greater of $20,528 or an amount equal to the contribution or expenditure




                                                12
          Case 1:21-cv-06095 Document 1 Filed 07/15/21 Page 13 of 13




involved in the violation. See 52 U.S.C. § 30109(a)(6)(A)-(B); 11 C.F.R. § 111.24(a)(1)

(2021).

      E.        Award plaintiff Federal Election Commission its costs in this action; and

      F.        Grant plaintiff Federal Election Commission such other relief as may be

appropriate.


                                     Respectfully submitted,

Lisa J. Stevenson
Acting General Counsel                            /s/ Harry J. Summers
lstevenson@fec.gov                                Harry J. Summers
                                                  Assistant General Counsel
Kevin Deeley                                      hsummers@fec.gov
Associate General Counsel
kdeeley@fec.gov                                   COUNSEL FOR PLAINTIFF
                                                  FEDERAL ELECTION COMMISSION
Haven Ward                                        1050 First Street, NE
Attorney                                          Washington, DC 20463
hward@fec.gov                                     (202) 694-1650

July 15, 2021




                                               13
